DETAILED ACTION
Status of Claims: Claims 3, 5-8, and 12-17 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 5-8, 12, 13, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seok (US 20160081010 A1) in view of Bhorkar et al. (US 20180234886 A1), Wang et al. (US 20180279365 A1), and Hu et al. (US 20180376339 A1).
Regarding claim 3, Seok discloses a method of determining a channel sensing threshold in uplink channel access of licensed-assisted access, comprising: determining one or more parameters associated with user equipment; and determining the channel sensing threshold for the user equipment based on at least one of the one or more parameters (paragraphs [0293-0294]; when the channel bandwidth is determined to increase, the CCA threshold is increased in order to prevent imbalance. CCA threshold is increased when bandwidth of a channel increased or when transmission power is uniform, power per unit bandwidth is halved if transmission channel width is doubled); wherein determining the channel sensing threshold for the user equipment based on the at least one of the one or more parameters that include channel bandwidth; wherein determining the channel sensing threshold for the user equipment based on the at least one of the one or more parameters comprises at least one of: increasing or decreasing the channel sensing threshold based on at least one of the channel bandwidth and the transmit power; and decreasing the channel sensing threshold based on at least one of presence of the other type of radio access point and presence of the hidden node (paragraphs [0293-0294]; when the channel bandwidth is determined to increase, the CCA threshold is increased in order to prevent imbalance). However, Seok may not explicitly suggest the channel sensing threshold is employed for uplink channel access of licensed-assisted access. Bhorkar et al. from the same or similar field of endeavor suggest channel sensing threshold is employed for uplink channel access of licensed-assisted access (abstract and paragraphs [0060-0061] [0113]; energy detection (ED) threshold may be dynamically used in the LAA when performing LBT (CCA). ED threshold for LBT may be applied in uplink transmissions of LAA). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Seok’s method/system where the channel sensing threshold is employed for uplink channel access of licensed-assisted access as suggested by Bhorkar et al. when performing Listen-Before-Talk (CAA). The motivation would have been to enable detection threshold adaptation based on channel conditions to improve uplink data transmission. However, Seok and Bhorkar et al. may not explicitly suggest that the one or more parameters include two or more following items: a transmit power, whether another type of radio access point is present, and whether a hidden node is present. Wang et al. from the same or similar field of endeavor suggest the one or more parameters include a transmit power (paragraph [0122]; the CCA threshold level is obtained based on a transmission power). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Seok and Bhorkar et al.’s method/system where the channel sensing threshold is determined and obtained based on one of the one or more parameters that include a transmit power as suggested by Wang et al. The motivation would have been to enabling controlling transmission power to increase channel seizing opportunity and to ensure effective coexistence (abstract). In addition, Hu et al. also from the same or similar field of endeavor suggest the one or more parameters include whether a hidden node is present (paragraph [0128]; it is determined that a hidden node may be around the UE. Energy detection threshold is adjusted to reduce the interference of the UE onto the hidden node around the UE or the energy detection threshold is adjusted to increase a probability that the UE accesses into the frequency band). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Seok, Bhorkar et al., and Wang et al.’s method/system where the channel sensing threshold is determined/adjusted due to a one or more hidden nodes as suggested by Hu et al. The motivation would have been to optimize use of spectrum with a reasonably-designed dynamic adjustment mechanism for energy detection/sensing threshold without significantly changing the existing standards (paragraph [0007]).
Regarding claim 5, Bhorkar et al. further suggest determining the channel bandwidth associated with the user equipment by: determining channel bandwidth of an entire system; or determining channel bandwidth allocated and used for burst transmission of the user equipment (paragraph [0046]; obtaining transmission bandwidth for burst transmission for the UE). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Seok’s method/system the step of determining channel bandwidth allocated and used for burst transmission of the user equipment as suggested by Bhorkar et al. The motivation would have been to enable detection threshold adaptation based on channel conditions to improve data transmission.
Regarding claim 6, Bhorkar et al. further suggest determining the transmit power associated with the user equipment by: determining a maximum transmit power for the user equipment; determining an expected transmit power for burst transmission of the user equipment; or determining an average transmit power in a time period before the burst transmission of the user equipment (paragraphs [0053-0055]; maximum transmit power is determined and may be proportional to channel detection (ED) threshold when determining whether a channel is clear for transmission). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Seok’s method/system the step of determining the transmit power associated with the user equipment by: determining a maximum transmit power for the user equipment; determining an expected transmit power for burst transmission of the user equipment; or determining an average transmit power in a time period before the burst transmission of the user equipment as suggested by Bhorkar et al. as a parameter for accessing channel of the network for transmission. The motivation would have been to enable detection threshold adaptation based on channel conditions to improve data transmission.
Regarding claim 7, Bhorkar et al. further suggest determining whether the other type of radio access point associated with the user equipment is present by at least one of: detecting whether the other type of radio access point associated with the user equipment is present; and receiving a signaling indicating whether the other type of radio access point associated with the user equipment is present (paragraph [0044-0046]; detecting a presence of another frequency node (WiFi transmission point is different type from eNB) and reporting by the eNB or UE). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Seok’s method/system the step of determining whether the other type of radio access point associated with the user equipment is present by at least one of: detecting whether the other type of radio access point associated with the user equipment is present; and receiving a signaling indicating 
Regarding claim 8, Seok further suggests wherein determining the one or more parameters associated with the user equipment comprises determining whether the hidden node associated with the user equipment is present by: receiving a signaling indicating presence of the hidden node detected by a base station; or receiving a signaling indicating presence of the hidden node determined by the base station (paragraph [0123]; STA may receive a NAV value indicating remaining time before a time at which the medium becomes available. The NAV is used in the virtual carrier sensing to determine a problem such as hidden node sensed by the AP).
Regarding claim 12, Seok discloses an apparatus for determining a channel sensing threshold in uplink channel access of licensed-assisted access, comprising: a parameter determination module configured to determine one or more parameters associated with user equipment; and a channel sensing threshold determination module configured to determine the channel sensing threshold for the user equipment based on at least one of the one or more parameters (paragraphs [0293-0294]; when the channel bandwidth is determined to increase, the CCA threshold is increased in order to prevent imbalance. CCA threshold is increased when bandwidth of a channel increased or when transmission power is uniform, power per unit bandwidth is halved if transmission channel width is doubled); wherein determining the channel sensing threshold for the user equipment based on the at least (paragraphs [0293-0294]; when the channel bandwidth is determined to increase, the CCA threshold is increased in order to prevent imbalance). However, Seok may not explicitly suggest the channel sensing threshold is employed for uplink channel access of licensed-assisted access. Bhorkar et al. from the same or similar field of endeavor suggest channel sensing threshold is employed for uplink channel access of licensed-assisted access (abstract and paragraphs [0060-0061] [0113]; energy detection (ED) threshold may be dynamically used in the LAA when performing LBT (CCA). ED threshold for LBT may be applied in uplink transmissions of LAA). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Seok’s method/system where the channel sensing threshold is employed for uplink channel access of licensed-assisted access as suggested by Bhorkar et al. when performing Listen-Before-Talk (CAA). The motivation would have been to enable detection threshold adaptation based on channel conditions to improve uplink data transmission. However, Seok and Bhorkar et al. may not explicitly suggest that the one or more parameters include two or more following items: a transmit power, whether another type of radio access point is present, and whether a hidden node is present. Wang et al. from the same or similar field of endeavor suggest the one or more (paragraph [0122]; the CCA threshold level is obtained based on a transmission power). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Seok and Bhorkar et al.’s method/system where the channel sensing threshold is determined and obtained based on one of the one or more parameters that include a transmit power as suggested by Wang et al. The motivation would have been to enabling controlling transmission power to increase channel seizing opportunity and to ensure effective coexistence (abstract). In addition, Hu et al. also from the same or similar field of endeavor suggest the one or more parameters include whether a hidden node is present (paragraph [0128]; it is determined that a hidden node may be around the UE. Energy detection threshold is adjusted to reduce the interference of the UE onto the hidden node around the UE or the energy detection threshold is adjusted to increase a probability that the UE accesses into the frequency band). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Seok, Bhorkar et al., and Wang et al.’s method/system where the channel sensing threshold is determined/adjusted due to a one or more hidden nodes as suggested by Hu et al. The motivation would have been to optimize use of spectrum with a reasonably-designed dynamic adjustment mechanism for energy detection/sensing threshold without significantly changing the existing standards (paragraph [0007]).
Regarding claim 13, Seok further suggests wherein the parameter determination module is configured to determine the one or more 4parameters in a first order; and the channel sensing threshold determination module is configured to (paragraph [0008]; parameter may be set in order (first, second .. etc level types). CCA threshold is set accordingly to level types).  
Regarding claim 15, Bhorkar et al. further suggest determining a maximum transmit power for the user equipment; determining an expected transmit power for burst transmission of the user equipment; or determining an average transmit power in a time period before the burst transmission of the user equipment (paragraphs [0053-0055]; maximum transmit power is determined and may be proportional to channel detection (ED) threshold when determining whether a channel is clear for transmission). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Seok’s method/system the step of determining a maximum transmit power for the user equipment; determining an expected transmit power for burst transmission of the user equipment; or determining an average transmit power in a time period before the burst transmission of the user equipment as suggested by Bhorkar et al. as a parameter for accessing channel of the network for transmission. The motivation would have been to enable detection threshold adaptation based on channel conditions to improve data transmission. 
Regarding claim 16, Bhorkar et al. further suggest wherein the radio access point determination unit comprises: a detection unit configured to detect whether the other type of radio access point associated with the user equipment is present; and a receiving unit configured to receive a signaling indicating whether the other type of radio (paragraph [0044-0046]; detecting a presence of another frequency node (WiFi transmission point is different type from eNB) and reporting by the eNB or UE). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Seok’s method/system the step of detecting whether the other type of radio access point associated with the user equipment is present; and receiving a signaling indicating whether the other type of radio access point associated with the user equipment is present as suggested by Bhorkar et al. as a parameter for accessing channel of the network for transmission. The motivation would have been to enable detection threshold adaptation based on channel conditions to improve data transmission.
Regarding claim 17, Seok further suggests wherein the hidden node determination unit is configured to: receive a signaling indicating presence of the hidden node detected by a base 5station; or receive a signaling indicating presence of the hidden node determined by the base station (paragraph [0123]; STA may receive a NAV value indicating remaining time before a time at which the medium becomes available. The NAV is used in the virtual carrier sensing to determine a problem such as hidden node sensed by the AP).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seok (US 20160081010 A1) in view of Bhorkar et al. (US 20180234886 A1), Wang et al. (US 20180279365 A1), and Ding et al. (US 20140226497 A1), and further in view of Sun (US 20180132251 A1).
Regarding claim 14, Bhorkar et al. also from the same or similar field of endeavor suggest determining channel bandwidth allocated and used for burst transmission of the user equipment (paragraph [0046]; obtaining transmission bandwidth for burst transmission for the UE). However, Seok, Bhorkar et al., Wang et al., and Ding et al. may not explicitly suggest a first bandwidth determination unit configured to determine channel bandwidth of an entire system. Sun from the same or similar field of endeavor suggests determining channel bandwidth of an entire system (abstract; considering interference within the entire bandwidth of the system bandwidth and selecting sub-band based on the threshold in the channel detection cycle). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Seok, Bhorkar et al., Wang et al., and Ding et al.’s method/system the step of determining channel bandwidth of an entire system as suggested by Sun for accessing the network for transmission. The motivation would have been to effectively improve data transmission reliability (abstract). 
Response to Remarks/Arguments
Applicant’s remarks/arguments filed on 02/08/2021 with respect to amended claims 3 and 12 have been considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945.  The examiner can normally be reached on Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476